﻿
On behalf of the Chadian delegation I congratulate you, Sir, on your election to preside over the forty-second session of the General Assembly. We are convinced that under your leadership the session will examine vigorously and effectively the matters on its agenda. You may rest assured of the full co-operation of my delegation during this session. I should also like to express my delegation's gratitude and thanks to your predecessor, Mr. Humayun Rasheed Choudhury, who conducted the proceedings of the General Assembly at its forty-first session with such skill and tact.
I wish to take this opportunity also to pay a well deserved tribute to Mr. Javier Perez de Cuellar for the tireless and constant efforts he has made to promote peace and development.
We are happy to see a friend of Chad, Ambassador Joseph Verner Reed, occupying the place of the person responsible in the Secretariat for matters relating to the General Assembly. He can count on our support to succeed in his new tasks.
In recent years my country, Chad, has experienced particularly difficult situations, which almost put into question its very existence as a State. Not only was there chaos because of the aggression and occupation carried out by Libya, but natural disasters added their calamitous consequences.
For a long time Chad's enemies succeeded, through all kinds of tactics, in pitting Chadians one against the other, transforming an international dispute into merely a domestic one. Now that these sordid and dilatory manoeuvres have been exposed thanks to the awareness of all Chadians that they belong to one, single nation, united Chad has come face to face with its true enemy, its neighbour Libya, which because of its territorial greed and its desire for hegemony is occupying and attacking our country.
Libyan aggression and occupation were unmasked at the beginning of this year through the heroic attacks of Chadian patriots, who destroyed the powerful air and land bases built by Libya on Chadian territory. Faaa, Ouadi, Doum, Faya, Zouar, Ounianga, Bardai, Wour and Aouzou have all become graveyards for the occupier and incontestable proof of its aggression against Chad.
The powerful equipment of these air and land bases proves irrefutably that Libya had no intention of leaving Chad. On the contrary, the mass occupation of its townships deep inside internationally recognized borders clearly indicates the diabolical and hegemonistic designs of the Libyan regime.
This Libyan aggression against Chad has today been recognized by all States who sincerely love peace, justice and freedom.
On the basis of a still-born Franco-Italian agreement, the fascist and racist regime of Tripoli has since 1973 beleaguered the Chadian area of Aouzou, from which it organized armed aggression against the rest of Chadian territory, spreading its occupation over the whole area of Borkou-Ennedi-Tibesti - some 550,000 square kilometres.
Is there any need to remind you that Qadaffi dreams of creating a so-called United States of the Sahel, of which he would be the leader? According to Qaddafi's logic, Chad should serve as a stepping-stone to the achievement of these colonial objectives of another age.
While reserving the right to use any means to recover the occupied territories, Chad is sparing no effort to bring Qaddafi back to his senses by peaceful means. Chad has always loyally co-operated with the Ad Hoc Committee of the Organization of African Unity (OAU), set up in Libreville in 1977. This Committee has therefore been studying this conflict for ten years, but because of Libya's arrogant and contemptuous refusal to co-operate in its activities, the
Hoc Committee has to date been unable to take a final decision. Libya's bad faith and dilatory tactics, and its contempt for the Pan-African organization, for the United Nations system and for law in general are now well-established facts.
This is proved by the fact that Libya did not attend the meetings of the Committee and of the Sub-Committee of Experts held from 28 to 29 April and 18 to 20 May 1987 at Libreville under resolution AHG/RES.ISB (XXII) of the OAU. By the same token, though explicitly invited by the OAU at its twenty-third summit meeting to take part in a meeting of Heads of State who were members of the Ad Hoc Committee on the dispute between Libya and Chad, Qaddafi did not deign to make the trip to Lusaka on 23 September 1987.
Confronted with such a contemptuous attitude, the Chadian government thought it necessary to bring this dispute to the General Assembly so that the whole world would be aware of the barbarous actions of the Gaddafi regime. The inclusion of the question of the aggression and occupation of Chad by Libya in the agenda is in keeping with this logic.
Our action is well founded for day after day Libya is violating the cease-fire requested by the Acting President of the OAU, to which it freely subscribed.
Indeed, scorning, as usual, the appeal made by the Acting President of the OAU, Libya is obstinately continuing to violate Chadian air space, concentrate its troops on the border and in the area of Aouzou, and engage in massive recruitment of mercenaries of all nationalities, especially Palestinians and Lebanese.
This bad faith was evidenced at Lusaka by Libya's refusal to accede to the Ad Hoc Committee's request that it hand over any relevant documentation within a month.
In fact, Libya has no documentation to support its claims. It is merely playing for time. Because of all the international agreements between the administering Powers of Chad and Libya and those between independent Libya and Prance, and later between Libya and independent Chad, Aouzou is Chadian territory. We have brought proof of this to the Security Council just as we did before the Ad Hoc Committee of the OAU. We defy Libya to do the same.
When a State, like Qaddafi's Libya, defies the entire international community so blatantly, international law and morality demand that it be treated as an outlaw, that it be condemned for its acts and all the ills it causes other States and their peoples. Through me, Chad therefore calls on the international community to assume its responsibility and demand that Libya act in conformity with the law and with the relevant principles set forth in the United Nations Charter and in that of the OACJ, as well as resolution AHG/RES. 16 (I), which enshrines the principle of the intangibility of frontiers inherited from colonial times. For this the international community must demand that Libya immediately and unconditionally withdraw its wild and barbarous hordes from Chadian territory. Moreover, the human and material losses inflicted on Chad by the Libyan regime are immeasurable. It goes without saying that Libya owes Chad compensation for war crimes, and the international community has a moral obligation to demand that Chad be compensated. 
The war of aggression the Tripoli regime is imposing against Chad has destroyed its entire economic infrastructure and disorganized its administration. The government of the Third Republic has attempted to restore State authority and rehabilitate the economy. The support of the international community has been decisive in implementing the reconstruction programme. In this connection, in November 1982 friendly countries and international organizations, together with the Government of Chad, laid down the main direction for such rehabilitation. In December 19S5 international solidarity was again demonstrated when we passed from the phase of rehabilitation to that of reconstruction and development. Here again, the conference of donor countries held at Geneva enabled Chad to work out a temporary development plan that is now being implemented, and that plan, if totally carried through within the necessary time-limits, would enable Chad to attain its 1978 growth level, which should constitute a solid basis for recovery of the national economy.
Despite the encouraging results achieved in restoring the economy, many obstacles still remain. Indeed, so long as the production capabilities of other sectors of the economy are not strengthened, the State will remain alone to face the actual needs of Chadian society.
The decrease in the price of cotton, Chad's main export, which represents 3 5 per cent of its budgetary resources, has considerably reduced our State's scope of action. The situation is even more serious since the cotton industry, which is the basis of most of our modern production and distribution sector and which is the country's main income-producing element, now has a serious deficit. This crisis has of course influenced the country's overall industrial activities. The budget deficit, which the State is attempting to contain, remains. Taxes on the export of cotton have been suspended, and the State must go deeper into debt to support that industry's restructuring activities. further, drought has gravely affected if not decimated livestock, which represents the other essential element of the national economy. This has brought total poverty to cattle raisers whose sole source of income was cattle breeding.
Thanks to the assistance of certain international bodies the Government is trying to reconstitute herds, but such actions, encouraging as they are, require long-term planning in order to ensure proper health in the herds. In addition, the cattle raisers most affected should receive assistance either to reconstitute their herds or to shift to other productive activities.
To problems involving the depletion of budgetary resources we must add the strict minimum the State must provide persons displaced either by Libya's war of aggression or by drought and desertification.
In this connection the situation of the populations in the Bokou-Ennedi-Tibesti area deserves the special attention of the international community, and particularly of humanitarian organizations. Those populations, who were forced to flee the Libyan invasion in 1983, abandoning all their property, and who are today attempting to return to their recently liberated townships and villages, are the innocent victims of random bombings and other barbarous actions by the Tripoli regime.
Such combined problems further reduce the financial means the State should normally be devoting to improving socio-economic structures. If the agricultural picture of 1986-1987 was relatively good thanks to sufficient rainfall throughout the national territory, the present year will be bad because of the unequal rainfall over time. Further, we are experiencing an increase in locusts and grasshoppers, which are estimated to number 1,400,000 per hectare in certain areas. That situation dangerously compromises the goal of food self-sufficiency set by the Chadian Government. 
After the heavy rains at the end of May and beginning of June the situation suddenly worsened throughout the month of July and drought has destroyed first growth in some areas. We are therefore again forced to address an appeal to the international community to express its solidarity once more and to help us to augment our own efforts.
The economic recession, which has led the world to the present crisis, is far from over. For the developing countries of Asia, Latin America and Africa, the crisis has serious repercussions that have compelled those countries, lacking in resources as they are, to review their development strategies.
Thus Africa is in the throes of a particularly acute economic crisis exacerbated by the fall in raw-material prices. This situation, marked by a widening in the gap between industrialized and raw-material-exporting countries, was brought to the attention of the international community in 1986. A special session of the United Nations General Assembly was devoted to the critical economic situation in Africa. A year later, we may question the benefits of that session. Although the majority of African countries are embarked on a basic restructuring of their economies, the expected outside assistance has barely begun to trickle in. Together with the natural disasters that have stricken some African countries, efforts at restructuring, if not supported by a sizeable inflow of capital from outside, and especially from the developed countries, will be doomed to futility.
Evidence of this is the fact that at present the African countries are experiencing greater outflows of capital than they are taking in. It goes without saying that repayment of principal and debt-servicing are in large part responsible for this imbalance that is so seriously affecting the growth policies of African countries. In addition, it would be highly desirable if concrete measures could be taken to find a solution to the debt problem. 
In addition to the serious economic problems, there are the armed conflicts that are delaying the progress of developing peoples. The conflicts shaking Africa and Asia, as well as Latin America, are also of concern to my delegation.
With regard to the Middle East, Chad has always supported the Palestinian cause. At the Islamic summit meeting at Kuwait in January of this year. President Al-Hadj Hissein Habré stated; '"The Republic of Chad is at one with the legitimate struggle of the Palestinian people, and we thus support the idea of an international conference to be held under the aegis of the United Nations."
However, we were astonished to learn that Palestinian brothers have been recruited, at considerable cost, to fight against the people of Chad in Chad'. Are we to understand that our Palestinian brothers have abandoned the liberation struggle of their own country, or are they merely giving in to the temptations of the international mercenary system?
We would ask the same question of the Lebanese who have followed suit. Would those Lebanese not be better off striving to protect the unity and independence of their own country?
In the Persian Gulf the war between two fraternal countries, Iraq and Iran, is continuing, in spite of the many appeals and efforts at mediation and in spite of Iraq's oft-repeated readiness to enter into dialogue. My delegation unreservedly supports the implementation of Security Council resolution 590 (1987) , unanimously adopted on 20 July 1987.
The occupation of Afghanistan has been going on for eight years, in spite of the numerous resolutions of the General Assembly calling for the withdrawal of Soviet troops from that country. Like any foreign occupation, this one has pernicious effects that often drive those concerned into exile. Chad, which has experienced Libyan occupation, can only express its total sympathy to the Afghan people in their struggle for national liberation. Africa remains infected by the odious apartheid system. The minority racist regime of South Africa continues to keep the black majority outside the management of the country's affairs and deprives it of" all rights. That same policy has been extended to Namibia, where the fascist regime of Pretoria defies the United Nations by refusing to put an end to its occupation and apply Security Council resolution 435 (1978).
To perpetuate its domination, the minority regime spares no effort to destabilize the front-line countries, which are the frequent victims of murderous South African raids conducted under the pretext that fighters from the liberation movements of southern Africa are harboured by those States.
The liberation movements and the front-line States can rest assured of the firm support of Chad. My delegation reiterates the frequent appeals to South Africa to cease its incursions into the territories of the front-line States, withdraw unconditionally from Namibia and immediately start to set up a multiracial society in which all communities can participate on an equal basis in the management of the affairs of the State.
The people of Democratic Kampuchea has suffered for many years from the horrors of a war of occupation imposed upon it by Viet Nam. My country, which has always supported the efforts of the countries members of the Association of South-East Asian Nations (ASEAN) and those of the United Nations to ensure respect for the independence and sovereignty of Kampuchea, demands the immediate and unconditional withdrawal of all occupation troops to enable the Kampuchean people freely to decide on its fate, under the direction of the legitimate Government, led by His Royal Highness Samdech Norodom Sihanouk.
With regard to Central America, we encourage the peaceful initiatives of the Contadora Group and express the hope that the peace plan proposed by Mr. Oscar Arias Sanchez, President of the Republic of Costa Rica, will make it possible finally to find a lasting solution to the problems of the area.
As everyone knows, peace has no price. It is, indeed, the fundamental condition of any social and economic progress. However, some States Members of our Organization like to create conflicts and exacerbate them to serve their diabolical plans for domination, well aware that they are violating the United Nations Charter, to which they have committed themselves.
Chad believes in the virtues of dialogue and has never missed an opportunity to show this. It believes that the United Nations must be involved more deeply in the search for solutions to certain so-called regional conflicts. The United Nations would thus be working for peace and in favour of the law, in conformity with the purposes and principles of the Charter. In expressing the wish that States would act more in conformity with the principles of the Charter, which they accepted by becoming Members of the United Nations, the delegation of Chad reaffirms its full faith in the Organization and expresses the wish that this session will find the solutions so long desired for the problems which are a matter of such deep concern to us.
: 
